Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a legal assistant until she resigned due to her annoyance at being required to use her personal automobile to run business and personal errands for the employer without reimbursement. When claimant complained to the employer, she was told that if she did not like it, *697she could leave. The Unemployment Insurance Appeal Board ruled that claimant had voluntarily left her employment without good cause. We affirm. Claimant continued to report to work for approximately one year, despite her continuing resentment over having to use her car without reimbursement, thereby waiving her right to cite this as a compelling reason for her resignation (see, Matter of Frankel [Sweeney], 236 AD2d 773; see also, Matter of Brabson [Hudacs], 195 AD2d 681). On this record, we find that claimant voluntarily chose to resign for reasons that were personal and noncompelling thereby disqualifying her from the receipt of benefits (see, Matter of Collins [Sweeney], 239 AD2d 758). Claimant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur.
Ordered that the decision is affirmed, without costs.